Citation Nr: 0509088	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  01-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for pulmonary 
tuberculosis.

In August 2001, the Board denied reopening the claim for 
service connection for pulmonary tuberculosis.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2002, the 
veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the Board decision and remand the 
application to reopen the claim for service connection for 
pulmonary tuberculosis, asserting that the Board had not 
"fulfill[ed] its duty to assist pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (Nov. 9, 2000)."  The Court granted 
the joint motion that same month.

In September 2003, the Board determined that the veteran had 
submitted new and material evidence and reopened the claim 
and remanded it for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
pulmonary tuberculosis is attributable to service.  


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection for pulmonary 
tuberculosis in a March 2004 letter.  VA informed the veteran 
that he needed to submit competent medical or lay evidence 
that he currently had pulmonary tuberculosis, that it had its 
onset in service, and that it was related to a disease, 
injury, or event in service.  It acknowledged that the 
veteran had submitted a medical opinion from Dr. Allan 
Azcarraga (also spelled as Ascarraga in another document 
received from this individual), which had stated that the 
veteran developed a weak pulmonary system from the pneumonia 
he had in service.  VA asked the veteran to send the complete 
medical records from which Dr. Azcarraga based his opinion.  

The letter also notified the veteran that VA was responsible 
for getting relevant records held by any federal agency, 
which included medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  VA 
also told the veteran that on his behalf, it would make 
reasonable efforts to obtain any relevant records not held by 
a federal agency, which could include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, VA told the 
veteran, "If there is any other evidence or information that 
you think will support your appeal, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  (Emphasis in original.)  
The Board finds that the duty to notify the veteran has been 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
First, the veteran's claim was submitted in May 2000, which 
was prior to the enactment of the VCAA and therefore a VCAA 
letter could not have been sent prior to the issuance of the 
rating decision on appeal.  Regardless, the veteran was 
adequately furnished with the type of notice required by VCAA 
in March 2004 and has had an opportunity to identify evidence 
and submit evidence in connection with his claim.  In 
December 2004, the veteran indicated he had no additional 
evidence to submit.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error, 
as it pertains to this issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO's subsequent actions and notice to 
the veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate his 
claim.  The provisions of VCAA have been substantially 
complied with and no useful purpose would be served by 
delaying appellate review of this claim for further notice of 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained the private medical 
records identified by the veteran.  In the March 2004 letter, 
the RO indicated it had seen the medical opinion from 
Dr. Azcarraga (also spelled elsewhere in a document submitted 
from that individual as Ascarraga) and asked that the veteran 
submit the medical records upon which Dr. Azcarrage had based 
his opinion.  The veteran did not submit those records.  He 
has not identified having received any treatment at VA.  
Also, VA obtained a medical opinion in connection with the 
veteran's claim.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
the claim, and, in fact, informed VA in December 2004 that he 
had no additional evidence to submit.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Decision

The veteran asserts that service connection for pulmonary 
tuberculosis is warranted because he had developed pneumonia 
in service, which weakened his lungs and made him more prone 
to developing pulmonary tuberculosis.

An October 1945 report of medical examination does not reveal 
any pertinent reports or clinical findings.  During service, 
the veteran received intermittent treatment associated with 
symptoms of chills, fever, headaches, general weakness, and 
difficulty breathing and rales.  Specifically, the veteran 
was diagnosed with pneumonia during the course of inpatient 
treatment in December 1945, January 1946, and from March 1946 
to April 1946.  A December 1945 chest x-ray revealed 
extensive consolidation of the right lower lobe.  In a 
subsequent December 1945 x-ray, it was noted that the 
previously-noted densities were no longer evident and both 
lung fields appeared normal.  A March 1946 x-ray study 
revealed right pneumonic consolidation; the causative 
organism of pneumonia was unknown.  

A February 1977 statement from a private physician reveals 
that the veteran was hospitalized for acute lobar pneumonia 
during service in July 1945.

In January and April 1979 written communications to the RO, 
the veteran indicated that pulmonary tuberculosis was 
diagnosed during the course of service separation medical 
examination.

A June 1983 statement from a private physician shows he 
treated the veteran for "chronic or recurrent" pneumonia on 
three occasions during the past ten years.

A March 1989 statement from the Office of the Municipal 
Health Officer reveals that the veteran "sought assistance" 
at the facility in March 1989.  In the statement, it was 
indicated that the veteran had a February 1989 x-ray report, 
which showed the presence of minimal active pulmonary 
tuberculosis; microscopic examination of his sputum at OMHO 
was negative to the acid fast bacilli.  

A May 1989 statement from a private physician reveals that he 
treated the veteran for right lobar pneumonia in March 1945, 
following which the veteran was transferred to a hospital for 
continued treatment.  

In a personal hearing in June 1990, the veteran testified 
that he believed that his current "sickness" had its onset 
during active service because he was then treated for 
pneumonia.  During that hearing, the veteran's friend 
testified that he knew of the veteran's "sickness" because 
he saw him being hospitalized due to pneumonia in service.

In November 1990, the Board denied service connection for 
pneumonia.  

In a March 1991 letter, the veteran stated he was submitting 
two documents.  He stated that one of them was "the Hospital 
Clinical Record way back in the year 1946 to 1949."  A 
February 1991 statement from the Veterans Memorial Medical 
Center in Quezon City reveals that the veteran was treated at 
the facility in February 1991, at which time minimal active 
pulmonary tuberculosis, activity undetermined, was diagnosed.  
It appears that minimal pulmonary tuberculosis and bronchitis 
were also diagnosed at the facility in December 1990.  The 
other document was a small piece of paper, which states the 
following in handwriting: "Hospital/Clinical Record from 
1946 - 1949, 3 yrs. presumptive period for service-connected 
disability for PTB.  Pneumonia - 1946 - 1949." 

At his RO hearing in July 1997, the veteran testified that he 
was treated for a "pulmonary condition" during service in 
1945 and did not receive any treatment thereafter.  During 
the hearing, he submitted July 1997 statements from a private 
physician, which showed he had diagnosed the veteran with 
moderately advanced bilateral pulmonary tuberculosis.

In a July 1997 statement, the veteran indicated that he was 
treated for pulmonary tuberculosis by Dr. Asarias from 1948 
to 1950, but noted that the physician was deceased.  An 
October 1997 RO letter to Dr. Asarias was returned as 
undeliverable.  In a November 1997 letter, the veteran 
indicated that Dr. Asarias had been deceased since 1962 and 
contacting him was "not appropriate."

A July 1997 letter from the veteran's daughter suggests that 
her father's pulmonary tuberculosis had its onset during 
active service in World War II.

In an August 1997 report, a VA radiologist was asked to 
interpret the July 1997 chest x-ray.  He determined that the 
x-ray showed minimal to moderate bilateral upper lobar 
infiltrates with perihilar bronchitis, etiology and activity 
undetermined, and arteriosclerosis.

An August 1997 letter from the OMHO in Quezon City, with an 
attached copy of the March 1989 statement addressed above, 
reveals that the veteran was treated at the facility in 1989, 
but that clinical records of treatment prior to 1990 were not 
available.

A July 2003 private chest x-ray report shows a diagnosis of 
pulmonary tuberculosis in both apices.  

In an undated medical opinion, received in September 2003, 
Dr. Allan Labay "Ascarraga" stated the veteran had 
consulted him on two occasions due to chronic cough, 
characterized as productive with yellowish sputum associated 
with malaise and nocturnal grade fever, which was pulmonary 
tuberculosis.  He stated the veteran had personally asked him 
for a medical opinion regarding his case and "to give an 
appropriate relation of his pneumonia which he incurred in 
service to his current condition."  Dr. Ascarraga stated the 
veteran provided him with his service medical records and his 
prior consultations with other doctors.  He noted the veteran 
had been admitted two times in service for pneumonia and had 
had three episodes of recurrent pneumonia for the past 10 
years since 1983.  He stated the veteran had been diagnosed 
with pulmonary tuberculosis in 1987.  Dr. Ascarraga made the 
following determination:

With this clinical history, my patient 
seemed to [have] developed a weaken[ed] 
pulmonary system which he incurred when 
he developed pneumonia, while in service.  
[The] Philippines is known to have high 
cases of Pulmonary Tuberculosis and with 
[] weak lungs gives you a greater risk to 
develop such disease.

In an undated letter from the Office of the Municipal Health 
Officer, received in April 2004, Dr. Epifanio Crisostomo, Jr. 
certified that the veteran was admitted for treatment for 
pulmonary tuberculosis.

In a May 2004 medical opinion, a VA examiner stated that he 
had reviewed the "tabbed medical records," which he listed.  
He stated that it was his opinion that the veteran's 
pulmonary tuberculosis was less likely than not to be related 
to the inservice pneumonia.  His rationale was as follows:

Pneumonia presents with fever, sputum 
production, chest [x]-ray infiltrates and 
leukocytosis.  The veteran clearly 
presented with lobar pneumonia during his 
confinement in 1945 and in 1946, as noted 
in the progress notes of the attending 
physicians.  Both were self limiting with 
resolution after a few days, which is 
consistent with a bacterial or viral 
nature.  

P[ulmonary tuberculosis] presents with 
low grade fever, cough, gradual signs of 
weight loss, anorexia developing within a 
period of 3 weeks to 3 months.  Pneumonia 
due to bacteria or virus leaves minimal 
residual lesions and rapidly responds to 
treatment.  Residual scarring may be 
present in cases of necrotizing or 
recurrent pneumonia which can produce 
bronchiectasis.  Chest [x]-ray findings 
in these cases show honeycombing, 
reticular, tubular or saccular lesions on 
the lung bases.  Location of [pulmonary 
tuberculosis] lesions from reactivation 
is commonly found in areas with high 
oxygen tension, usually in the upper 
lobes and superior segments of the lower 
lobes.  Recent chest x-rays did not 
mention any bronchiectasis, and results 
in 1989 showed infiltrates on both upper 
lobes.  Any anatomic or physiologic 
predisposition to pneumonia in his right 
lung is an unlikely cause for developing 
[pulmonary tuberculosis].  Bilateral 
infiltrates in the upper lobes favor the 
diagnosis of reactivation [pulmonary 
tuberculosis] with his pneumonia in 1945 
and 1946, likely due to a separate 
disease entity.

In an October 2004 letter, Dr. Allan Labay "Azcarraga" 
certified that the veteran was being treated for pulmonary 
tuberculosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
chronic disease, such as pulmonary tuberculosis may be 
granted if manifest to a compensable degree within three 
years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  
Service connection for pulmonary tuberculosis may be granted 
if manifest to a compensable degree within three years of 
separation from service.  Id.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for pulmonary tuberculosis.  The 
service medical records do not show that the veteran had 
pulmonary tuberculosis; however, the service medical records 
show that the veteran had pneumonia.  The post service 
medical records also do not show a diagnosis of pulmonary 
tuberculosis until 1989, which is 43 years following the 
veteran's discharge from service.  Such is evidence against a 
finding that pulmonary tuberculosis was incurred in service 
or manifested to a compensable degree within three years 
following the veteran's discharge from service.  

The veteran has submitted a letter from Dr. Ascarraga (also 
spelled as Azcarraga), wherein he stated that the veteran's 
pneumonia in service weakened the veteran's pulmonary system, 
which caused the veteran to have a greater risk of developing 
pulmonary tuberculosis.  This evidence tends to support the 
veteran's claim that pulmonary tuberculosis is related to 
service.  However, the Board has determined that this medical 
opinion is outweighed by the May 2004 medical opinion.  
There, the VA examiner reviewed the evidence of record and 
reported the medical records he reviewed.  He determined that 
it was less likely than not that the current pulmonary 
tuberculosis was related to the inservice pneumonia.  The VA 
examiner provided detailed reasons for his medical opinion, 
which is based upon the medical records in the claims file.  
He specifically refuted Dr. Ascarraga's determination, by 
stating that, "Any anatomic or physiologic predisposition to 
pneumonia in his right lung is an unlikely cause for 
developing [pulmonary tuberculosis]."  He added that the 
diagnosis of pneumonia in service was due to a separate 
disease entity.  The Board finds that this medical opinion is 
more probative than that from Dr. Ascarraga.  The VA examiner 
provided reasons for his medical opinion, whereas Dr. 
Ascarraga did not.  The VA examiner not only provided 
detailed reasons but cited to evidence in the claims file, 
which heightens the probative value of his medical opinion.  
For these reasons, the Board has accorded more probative 
value to the May 2004 medical opinion than the undated 
opinion from Dr. Ascarraga.

Additionally, the veteran was given an opportunity to have 
Dr. Ascarraga provide the medical records upon which his 
opinion was based.  The veteran did not take any action 
regarding this request.  

The Board is aware that the veteran's representative noted in 
an August 2003 statement, that the veteran had submitted "a 
page with the following notations; the Hospital Clinical 
Record from 1946 to 1949, 3 yrs presumptive period for 
service-connected disability for PTB.  Pneumonia - 1946-47."  
The Board has reviewed that document and there is nothing to 
indicate that such statement was made by a medical 
professional or made by a competent professional.  The 
document does not even show the veteran's name on it.  
Further, this document does not provide evidence that 
pulmonary tuberculosis was manifested within three years 
following the veteran's discharge from service.  Rather, it 
acknowledges that pulmonary tuberculosis has a presumptive 
period of three years following discharge from service and 
that the three-year period, for the veteran, would be from 
1946 to 1949.  The Board does not find that this document 
provides a nexus between the veteran's post service diagnosis 
of pulmonary tuberculosis and service, to include the 
presumptive period following service.  

While the veteran has attributed the diagnosis of pulmonary 
tuberculosis to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for pulmonary tuberculosis, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for pulmonary tuberculosis is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


